DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
    Applicant’s amendment filed 6/27/2022 is acknowledged.  Claims 1-20 are pending. 
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Regarding the combination of Kochanowski and Horner, applicant’s argument that reference to Kochanowski discloses a close contact engagement, in which fins 36,37 bend completely around the pipe in close contact engagement therewith, (applicant’s remark, page 4), which teach away from using  heat transfer cement between the fins and the tracer pipe, has been carefully considered but is not found to be persuasive.  Though Kochanowski discloses that the fins (36,37) bent to wrap around the pipe but it does not teach away from using a cement layer between the fins and the tracer tube or between conductive metal  and the pipe.  One of ordinary skill in the art would find that the bending of the fins over the tracer tube does not teach away from any possible cement layer or an adhesive layer located between them to fill any possible gap between the two metal surfaces, to provide a more thermal intimate contact between them.  Reference to Horner discloses (figure 3) a cement layer (3) disposed between the surfaces of the conductive metal (4) and the tracer tube (1) and between the surface of the conductive metal (4) and the pipe (2) for a purpose of eliminating the risk of gap formation in the heat transfer material so as to provide uninterrupted heat transfer paths between the element and the conduit or vessel. (column 4, lines 35-42). 
Applicant’s further argument that the reference to Horner further teaches away from “ applying heat transfer material…on and/or around the heat element and in contact with the outer surface or wall of the conduit or vessel” (applicant’s remark, page 4, see Horner at col .1, line 38-52) has been carefully considered but is not found to be persuasive.  The description that the applicant relies on, at column 1, lines 38-52, is the description of the US reference 2,982,992, in which the examiner does not rely to teach to use of a cement layer.  The applicant’s argument against the  US reference 2,982,992 is not persuasive since the examiner did not use this reference for any rejection.  
Applicant further argument that the combination of the thermal conduction member 30 of the reference with the heat transfer cement 3 of the Horner , would require a substantially redesign of the assembly of thermal conduction members 30 of the Kochanowksi (applicant’s remark, page 5) has been carefully considered but is not found to be persuasive. In response to applicant's argument that the incorporation of the cement taught by Horner would require a substantially redesign of the assembly of Kochanowksi, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combined teachings of Kochanowski and Horner would have suggested to those of ordinary skill in the art to have a cement layer located between the tracer tube and the conductive metal or between the conductive metal and the pipe for a purpose of eliminating the risk of gap formation in the heat transfer material so as to provide uninterrupted heat transfer paths between the element and the conduit or vessel. (column 4, lines 35-42). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3,7-8,10,11,12,17,18,19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kochanowski et al. (US 4,377,200) in view of Horner (US 4,123,837).  Kochanowski discloses (figures 1-3) a method for facilitating heat transfer, comprising the steps of positioning a tracer (38) and a length of an extruded heat conductive metal (30) onto a pipe extending along an outer surface of the pipe, wherein the length of the extruded heat conductive metal defines an opposed first and second channel side walls (36,37), a channel wall (35) extending between and integral with the opposed first and second channel side walls, wherein the opposed first and second channel side walls and the channel wall together form a lengthwise channel extending the length of the extruded heat conductive metal, and one single curved mounting surface (33) have a radius of curvature configured to mate with the outer surface of the pipe (11), wherein the tracer is received through a channel opening into the lengthwise channel; and the tracer is located within the lengthwise channel, and the one or more curved mounting surfaces mates with the outer surface of the pipe and strapping the length of the extruded heat conductive metal in place on the pipe, with the tracer located within the lengthwise channel by a strap (31,32).  Regarding claims 1 and 17, Kochanowski does not disclose a heat transfer cement fills space located between the mounting surface and the outer surface of the pipe. Horner discloses (figure 3 and column 5, lines 29-32) heat transfer apparatus comprising a heat transfer cement (3), which filled the space located between  the outer surface of the pipe (2) and the mounting surface of the conductive metal (4) for a purpose of increasing the heat transfer area between the tracer (1) and the pipe (2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching in Kochanowski’s device for a purpose of interposing a thermal cement between the mounting surface of the heat conductive metal and the pipe for a purpose of increasing the heat transfer area between the tracer and the pipe. 
Regarding claims 2 and 19, Kochanowski further discloses (column 3, lines 10-22) that prior to the positioning, a step of cutting the length of the extruded heat conductive metal from a longer length of the extruded heat conductive metal.  
Regarding claims 8, 18 and 20, Kochanowski discloses (figure 3) that the channel opening of the lengthwise channel is located in an outer surface of the extruded heat conducive metal (30) and the one or more curved mounting surfaces comprises a single curved mounting surface (33).
Regarding claim 3, Kochanowski further discloses (figure 1) that the length of the extruded heat conductive metal comprises a straight section (between 41,42) of the extruded heat conductive metal. Regarding claim 7, Kochanowski further discloses (figure 3) that the channel opening of the lengthwise channel is located in an outer surface of the extruded heat conductive metal (30). Regarding claim 10, Kochanowski further discloses (column 3, line 11) that the length of the extruded heat conductive metal comprises aluminum. Regarding claim 12, Kochanowski does not disclose that the heat conductive metal comprising of carbon steel. Horner discloses (column 5, lines 19-22) that the heat conductive metal (4) is made of mild steel (alloy of iron and carbon) for a purpose of providing a stronger material than aluminum to provide support or protection for the tracer tube located thereon. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching in Kochanowski’s device for a purpose of providing a stronger material than aluminum to provide support or protection for the tracer tube located thereon. 
Regarding claim 11, Koschanowski does not disclose that the aluminum comprises aluminum alloy A356 or 6061, 6063 and 6005.  It is known in the art aluminum such as series 6063 is one of the most common choice for extrusion with its excellent extrudability and  high corrosion resistant (see art evidence in US 5,605,365, column 9, lines 45-58 or google search about aluminum 6063).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an aluminum alloy such as grade 6063 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended.  In this case, it is known in the art that aluminum grade such as 6063 is the most common aluminum for its extrudabilty and corrosion resistance, it would have been obvious to one having ordinary skill in the art to employ select an extruded aluminum member to be aluminum 6063 for a purpose of easing the extruding process of the thermal conductive member. 
Regarding claim 12, Koschanowski does not disclose that the heat conductive metal is carbon steel. Horner discloses (column 5, lines 22-24) that the heat conductive metal (4) comprises carbon steel (mild steel), which a well known metal in industry and steel is known for its strength.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Horner’s teaching for a purpose of increasing the strength of the heat conductive metal. 
Claims 4,9 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kochanowski et al. (US 4,377,200) and Horner (US 4,123,837) as applied to claim 1 above, and further in view of Montierth et al. (US 5,294,780).  Regarding claims 4, 9 and 13, Kochanowski and Horner substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that prior to the positioning, a step of bending the length of the extruded heat conductive metal and the pipe comprise an elbow.  Kochanowski discloses (figures 2-3) that the extruded heat conductive metal (30) dry fitted with the tracer tube (38) and positioning the extruded heat conductive metal and the tracer tube on a straight pipe (11) to thermally condition the fluid flowing inside the pipe (11).  Montierth discloses (figures 1,4 and column 3, lines 55-59) that a system of pipe, which is needed to be thermally conditioned, includes an elbow section (16) for a purpose of making a 90 degrees or 45 degrees turn of pipe.  Montierth discloses (figure 1 and column 4, lines 12-16) that the elbow (16) of pipe requires the tracer and its support (20,24) to be bent before the positioning of the tracer and its support on the pipe (guides 22 and 24 bendable in the filed or at a manufacturing facility). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mothierths’ teaching in the combination device of Kochanowski and Hornet for a purpose of allowing the pipe to be thermally conditioned can turn 90 degrees or 45 degrees while still can be effectively thermally conditioned by the tracer. Regarding claims 14-16, Kochanowski and Horner does not disclose that the extruded heat conductive is positioned onto a heel, a throat or a top or a bottom of the elbow.  As rejected in claim 13, Mothierth teaches to have an elbow in a pipe system so that the pipe can turn 90 degrees or 45 degrees, wherein the tracer and its support (20,24) placed on a throat or a heel ( at the corner of the elbow 16) or a top or a bottom of the elbow (16, see figures 1 or 4) for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mothierth’s teaching of positioning of the tracer and its support at the corner or top and bottom of the elbow in Kochanowski’s device for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  The combination of Kochanowski and Mothierth, would have been obvious to one having ordinary skill in the art to place the extruded heat conductive metal and the tracer tube on the top or bottom or heel or throat of the elbow for a purpose of effectively thermally conditioning the fluid inside the pipe that has an elbow.  

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, in particular the closest prior art, (Kochanowski et al.) does not disclose that the one or more curved mounting surfaces comprise first and second curved mounting surface, wherein the channel opening of the lengthwise channel is located between the first and second curved mounting surface. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763